Memorandum: The determination that petitioner violated inmate rule 113.10 (7 NYCRR 270.2 [B] [14] [1] ), prohibiting the possession of contraband that may be classified as a weapon, is supported by substantial evidence (see, Matter of Torres v Coughlin, 213 AD2d 861; Matter of Mabery v Coughlin, 168 AD2d 879, lv denied 77 NY2d 808; cf., Matter of Varela v Coughlin, 203 AD2d 630). The contraband was found under petitioner’s locker located in petitioner’s cell, an area over which petitioner had control. That evidence "is sufficient to give rise to a reasonable inference of petitioner’s possession of the weapon, an inference which is not defeated by the fact that other inmates had access to [that] area” (Matter of Torres v Coughlin, supra, at 861; see, Matter of Mabery v Coughlin, supra, at 879). Moreover, petitioner’s denial of any knowledge of the weapon presented an issue of credibility for the Hearing Officer (see, Matter of Rouse v Coughlin, 219 AD2d 858, lv denied 87 NY2d 806; Matter of Torres v Coughlin, supra). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Oneida County, Murad, J.) Present — Pine, J. P., Wesley, Balio, Davis and Boehm, JJ.